This was a quo warranto proceeding brought against the officers of Wichita Falls, incorporated under general law as a city of over 1000 inhabitants by an election held in January, 1900. The complaint was that the corporation had no legal existence because of a contemporaneous election which resulted in the adoption of the independent school district of Wichita Falls, embracing all the territory of the city of Wichita Falls, and some additional territory. The results of the two elections were duly declared by the county judge, but that in favor of the school district was first declared.
This appeal is from a judgment sustaining a demurrer to the complaint, and seems to rest upon the contention that after the school district was declared incorporated, no room was left for the incorporation of a city within the same territory, although it was voted for at the same time. Whether or not the two corporations can so coexist is a question we are not required in this case to decide. It is sufficient to say that we entertain no doubt of the validity of the city corporation, whatever may be its effect upon that of the school district. We may add, however, that it seems to have been contemplated by the Legislature that when a city assumes control of the public schools within its limits, the jurisdiction of an independent school district over that territory ceases. Rev. Stats., ch. 16, art. 4032.
The judgment is affirmed.
Affirmed.
Writ of error refused.